

116 HR 5208 IH: To authorize the President to award the Medal of Honor to Major Brian R. Chontosh, United States Marine Corps (retired), for acts of valor on March 25, 2003.
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V116th CONGRESS1st SessionH. R. 5208IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Mr. Reed introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the President to award the Medal of Honor to Major Brian R. Chontosh, United States
			 Marine Corps (retired), for acts of valor on March 25, 2003.
	
		1.Authorization for award of the Medal of Honor to Major Brian R. Chontosh, United States Marine
			 Corps (retired)
 (a)Waiver of time limitationsNotwithstanding the time limitations specified in section 8298 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 8291 of such title to Major Brian R. Chontosh, United States Marine Corps (retired), for the acts of valor described in subsection (b).
 (b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Brian R. Chontosh on March 25, 2003, as a member of the Marine Corps in the grade of First Lieutenant while serving in Iraq as Combined Anti-Armor Platoon Commander, Weapons Company, 3d Battalion, 5th Marines, 1st Marine Division, 1st Marine Expeditionary Force, in support of Operation Iraqi Freedom, for which he was previously awarded the Navy Cross.
			